      Case: 19-40016   Document: 00514819912 Page: 1 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 1 of 9 PageID #: 223
      Case: 19-40016   Document: 00514819912 Page: 2 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 2 of 9 PageID #: 224
      Case: 19-40016   Document: 00514819912 Page: 3 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 3 of 9 PageID #: 225
      Case: 19-40016   Document: 00514819912 Page: 4 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 4 of 9 PageID #: 226
      Case: 19-40016   Document: 00514819912 Page: 5 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 5 of 9 PageID #: 227
      Case: 19-40016   Document: 00514819912 Page: 6 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 6 of 9 PageID #: 228
      Case: 19-40016   Document: 00514819912 Page: 7 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 7 of 9 PageID #: 229
      Case: 19-40016   Document: 00514819912 Page: 8 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 8 of 9 PageID #: 230
      Case: 19-40016   Document: 00514819919 Page: 1 Date Filed: 01/30/2019
Case 4:11-cr-00014-MAC-CAN Document 57 Filed 01/30/19 Page 9 of 9 PageID #: 231




                    United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
  LYLE W. CAYCE                                                TEL. 504-310-7700
  CLERK                                                     600 S. MAESTRI PLACE,
                                                                    Suite 115
                                                           NEW ORLEANS, LA 70130

                             February 01, 2019


 Mr. David O'Toole
 Eastern District of Texas, Sherman
 101 E. Pecan Street
 Federal Building
 Room 216
 Sherman, TX 75090-0000

        No. 19-40016    USA v. Norman Varner
                        USDC No. 4:11-CR-14-1

 Dear Mr. O'Toole,
 Enclosed please find pro se's motion for leave to proceed in forma
 pauperis which was sent to this court. Please notify us when you
 have acted on the motion.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk



                                    By: _________________________
                                    Donna L. Mendez, Deputy Clerk
                                    504-310-7677

 cc:    Ms. Amanda Louise Griffith
        Ms. Marisa J. Miller
        Mr. Norman Varner
